IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-76,823-02


                          EX PARTE STEVEN BEARMAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1095272 IN THE 183RD DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of misapplication

of fiduciary property and sentenced to thirty-five years’ imprisonment. The First Court of Appeals

affirmed his conviction. Bearman v. State, No. 01-08-00787-CR (Tex. App.–Houston [1st] June 23,

2011).

         Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely file a petition of discretionary review when he informed Applicant that he would do

so.
                                                                                                      2

       Appellate counsel filed an affidavit with the trial court stating that based on a calendaring

error in his office, the deadline to file Applicant’s petition for discretionary review was not met.

Based on that affidavit, the trial court has entered findings of fact and conclusions of law that

Applicant is entitled to an out of time petition for discretionary review. The trial court recommends

that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-08-00787-CR

that affirmed his conviction in Cause No. 1095272 from the 183rd District Court of Harris County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: May 15, 2013
Do not publish